TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-05-00809-CR




                                    Ex parte John Michael Port




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. GV504316, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               The reporter’s record in this extradition appeal was due to be filed on October 4,

2005. The Court is informed that Port’s appointed attorney has moved in the district court to

withdraw and, although the motion has not been acted upon, is no longer providing assistance.

               The appeal is abated. The district court is ordered to determine whether Port wishes

to pursue this appeal and, if he does, to appoint substitute counsel who will effectively represent him.

Tex. R. App. P. 38.8(b). If the appeal is to be pursued, the court shall instruct the court reporter to

immediately prepare and file the reporter’s record. Tex. R. App. P. 37.3(b). The court shall also

prepare and file a certification of Port’s right of appeal, which shall be forwarded to this Court in a

supplemental clerk’s record. Tex. R. App. P. 37.1. The record from the rule 38.8 hearing, the order
appointing substitute counsel, the reporter’s record, and the supplemental clerk’s record shall be filed

no later than January 20, 2006.




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Filed: December 23, 2005

Do Not Publish




                                                   2